Citation Nr: 0833514	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  06-32 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial evaluation greater than 10 
percent for tinnitus.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD).

4.  Entitlement to service connection for vertigo, claimed as 
secondary to exposure to herbicides.

5.  Entitlement to service connection for prostate problems, 
claimed as secondary to exposure to herbicides.

6.  Entitlement to service connection for sleep apnea, 
claimed as secondary to exposure to herbicides.

7.  Entitlement to service connection for skin cancer, 
claimed as secondary to exposure to herbicides.

8.  Entitlement to service connection for chronic fatigue, 
claimed as secondary to exposure to herbicides.

9.  Entitlement to service connection for peripheral 
neuropathy, claimed as secondary to exposure to herbicides.

10.  Whether new and material evidence has been received to 
reopen a claim of service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to April 
1969.

This matter comes to the Board of Veterans Appeals (Board) on 
appeal from rating decisions dated in April 2006 and December 
2006 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska.  The veteran was scheduled 
to attend a Board hearing in July 2007, pursuant to his 
October 2006 request for such hearing.  However, in October 
2006, the veteran canceled his hearing request.

In February 2007, but following the RO's issuance of a 
statement of the case in February 2007, the RO received 
additional evidence consisting of a copy of the veteran's 
separation examination report.  This report, which is already 
of record, contains alterations regarding complaints of 
hearing and back problems in service.  In view of the fact 
that the veteran's separation examination report was already 
on file and reviewed by the RO, in addition to his service 
treatment records which show complaints of decreased hearing 
and back problems, this altered record is not considered 
pertinent evidence necessitating review by the RO in the 
first instance.  38 C.F.R. § 20.1304(c).  

The issues of entitlement to service connection for a 
psychiatric disability, to include PTSD, and a back 
disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if additional action is required on his part.


FINDINGS OF FACT

1.  The veteran's service-connected tinnitus is assigned a 10 
percent rating, the maximum rating authorized under 
Diagnostic Code 6260.

2.  The veteran is presumed to have been exposed to Agent 
Orange in Vietnam.

3.  The veteran's postservice bilateral hearing loss is not 
attributable to service.

4.  The veteran's vestibular dysfunction, manifested by 
dizziness, is not attributable to service.

5.  The veteran did not manifest complaints or findings 
referable to his prostate in service or for many years 
thereafter.

6.  The veteran's postservice diagnosis of benign prostatic 
hypertrophy is not attributable to service.

7.  The veteran is not shown to have sleep apnea. 

8.  The veteran is not shown to have skin cancer.

9.  The veteran is not shown to have a disability manifested 
by chronic fatigue.

10.  The veteran is not shown to have peripheral neuropathy.

11.  In a November 1969 rating decision, the RO denied the 
veteran's claim for entitlement to service connection for a 
back disability.  The veteran was notified thereof, including 
his appellate rights, by letter dated later that month, and 
he did not file an appeal.

12.  Evidence received since the RO's November 1969 decision 
was not previously received, relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for a back disability, and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §§ 3.321, 4.87, 
Diagnostic Code (DC) 6260 (2007); Smith v. Nicholson, 451 
F.3d 1344 (Fed. Cir. 2006).

2.  The veteran's bilateral hearing loss is not due to 
disease or injury that was incurred in or aggravated by 
service, nor may it be presumed to be of service onset.  
38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§  
3.303, 3.307, 3.309 (2007).

3.  The veteran's vertigo is not due to disease or injury 
that was incurred in or aggravated by service, nor may it be 
presumed to be the result of exposure to Agent Orange.  38 
U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309(e) (2007).

4.  The veteran does not have a prostate disability that is 
due to disease or injury that was incurred in or aggravated 
by active duty service, nor may it be presumed to be the 
result of exposure to Agent Orange.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(e) (2007).

5.  The veteran does not have sleep apnea that is due to 
disease or injury that was incurred in or aggravated by 
service, nor may it be presumed to be the result of exposure 
to Agent Orange.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(e) (2007).

6.  The veteran does not have skin cancer that is due to 
disease or injury that was incurred in or aggravated by 
service, nor may it be presumed to be the result of exposure 
to Agent Orange.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(e) (2007).

7.  The veteran does not have a disability manifested by 
chronic fatigue that is due to disease or injury that was 
incurred in or aggravated by service, nor may it be presumed 
to be the result of exposure to Agent Orange.  38 U.S.C.A. §§ 
1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309(e) (2007).

8.  The veteran does not have peripheral neuropathy that is 
due to disease or injury that was incurred in or aggravated 
by service, nor may it be presumed to be the result of 
exposure to Agent Orange.  38 U.S.C.A. §§ 1110, 1116, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(e) (2007).

9.  The November 1969 RO decision denying service connection 
for a low back disability is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2007).

10.  Evidence received since the November 1969 decision is 
new and material, and the veteran's claim for a low back 
disability has been reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007)). The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits.  In 
the present appeal regarding the claims for service 
connection, the appellant was provided with notice of the 
VCAA in January 2006, which was prior to the April 2006 
rating decision on appeal.  Therefore, the express 
requirements set out by the Court in Pelegrini have been 
satisfied.

The aforementioned letter informed the veteran of what was 
necessary to substantiate his claims of service connection, 
what information and evidence he must submit, what 
information and evidence will be obtained by VA, and the need 
for the veteran to advise VA of or to submit any evidence in 
his possession that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159 (b), as well as the 
Court's holding in Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

While some duties imposed by the VCAA are pertinent to 
applications to reopen previously denied final claims, e.g. 
Kent v, Nicholson, 20 Vet. App. 1 (2006), the Board finds 
that, in view of the Board's favorable disposition below of 
the veteran's application to reopen service connection for a 
back disability, the VCAA and its implementing regulations do 
not prevent the Board from rendering a decision as to that 
issue.

Resolution of the veteran's claim for an initial higher 
rating for tinnitus is dependent on interpretation of the 
regulations pertaining to the assignment of disability 
ratings for tinnitus.  As will be shown below, the Board 
finds that the veteran is already receiving the maximum 
evaluation available for tinnitus under the applicable rating 
criteria.  Therefore, because no reasonable possibility 
exists that any additional evidence would aid in 
substantiating this claim, any deficiencies of VCAA notice or 
assistance are rendered moot.  See 38 U.S.C.A. § 5103A; 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance 
with the VCAA is not required if no reasonable possibility 
exists that any notice or assistance would aid the appellant 
in substantiating the claim).

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service- 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra.  The veteran was advised of the degree of disability 
and effective date elements in a March 2006 letter.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claims, including 
obtaining private and VA medical records identified by the 
appellant and obtaining the veteran's Social Security 
Records.  The Board notes that VA has not obtained medical 
examinations with respect to his claimed disabilities on 
appeal.  However, the Board concludes that a remand for an 
examination is unnecessary because there is sufficient 
competent medical evidence to decide these claims.  See 38 
C.F.R. § 3.159(c)(4) (2007).  VA has a duty to provide a VA 
examination when the record lacks evidence to decide the 
veteran's claim and there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and 
(3) some indication that the claimed disability may be 
associated with the established event, injury, or disease.  
Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
As is explained in further detail below, the Board finds that 
the veteran has not presented evidence of all three McLendon 
elements with respect to his service connection claims.  
Therefore, VA is not required to provide him with a VA 
examination in conjunction with these claims.

The appellant was additionally provided with the opportunity 
to attend a hearing before the Board, which he canceled.  The 
appellant has not indicated that any additional pertinent 
evidence exists, and there is no indication that any such 
evidence exists.

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant with 
respect to the claims for service connection presently being 
decided and that adjudication of these claims at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  The appeal with respect to these 
issues is now ready to be considered on the merits.



II.  Increased Rating for Tinnitus

The veteran asserts that his tinnitus is more disabling than 
represented by the current 10 percent evaluation.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Under 38 C.F.R. § 4.87, Diagnostic Code 6260, recurrent 
tinnitus warrants a maximum 10 percent rating.

The Board has considered the veteran's contentions regarding 
the severity of his tinnitus. Regardless, however, a maximum 
10 percent rating is warranted under Diagnostic Code 6260.  
No higher rating is available in the Rating Schedule for 
tinnitus.  In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006), the Federal Circuit held that 38 C.F.R. § 4.25(b) and 
Diagnostic Code 6260 limit a veteran to a single disability 
rating for tinnitus, regardless whether the tinnitus is 
unilateral or bilateral.

In this case, the veteran's service-connected tinnitus has 
been assigned the maximum schedular rating available.  38 
C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award a higher disability rating, 
including separate schedular evaluations for tinnitus in each 
ear, the veteran's appeal must be denied.  Sabonis v. Brown, 
6 Vet. App. 426 (1994) (holding that when the law and not the 
evidence is dispositive, a claim for entitlement to VA 
benefits must be denied because of the absence of legal 
merit).

The Board further notes that the record contains no 
indication, nor has the veteran argued that an extraschedular 
rating for tinnitus is warranted.  38 C.F.R. § 3.321 (2007).  
Thus, no action with respect to referral for consideration of 
an extra-schedular rating is warranted.  See Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

III.  Service Connection Claims

A.  Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2007).  
That any injury occurred in service alone is not enough; 
there must be chronic disability resulting from that injury.  
If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity. 38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disorder, the following must be shown:  (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

If a veteran was exposed to a herbicide agent (to include 
Agent Orange) during active military, naval or air service 
and has contracted an enumerated disease to a degree of 10 
percent or more at any time after service (except for 
chloracne and acute and subacute peripheral neuropathy which 
must be manifested within a year of the last exposure to an 
herbicide agent during service), the veteran is entitled to a 
presumption of service connection even though there is no 
record of such disease during service.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307, 3.309(e).  The enumerated diseases are 
chloracne or other acneform diseases; Type II diabetes; Non-
Hodgkin's lymphoma; Hodgkin's disease; chronic lymphocytic 
leukemia; multiple myeloma; acute and subacute peripheral 
neuropathy; porphyria cutanea tarda; respiratory cancers; and 
certain types of soft-tissue sarcoma.  38 U.S.C.A. § 1116; 38 
C.F.R. §§ 3.307(a)(6)(iii), 3.309(e), 3.313. 

Veterans who, during active service, served in the Republic 
of Vietnam during the period beginning on January 9, 1962, 
and ending on May 7, 1975, shall be presumed to have been 
exposed to an herbicide agent, unless there is affirmative 
evidence of non-exposure.  38 U.S.C.A. §§ 1116; 38 C.F.R. § 
3.307.

Consideration must also be given to entitlement to service 
connection based on proof of actual direct causation between 
the disabilities being claimed and exposure to herbicides in 
service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.



B.  Analysis

1.  Hearing Loss

Facts

Service treatment records show that the veteran was treated 
for right ear trouble in November 1968.  In this regard, the 
veteran complained of sharp pain, itching, and decreased 
hearing after being in a mortar attack two nights earlier.  
On examination the left canal was clear and "hearing was 
intact to watch bilaterally".  A cheesy exudate was noted on 
the floor of the right canal with redness and inflammation 
extending into the drum.  There was no apparent perforation.  
The veteran was diagnosed as having acute otitis externa.  
His ear was found to be much improved during a follow-up 
visit in November 1968.  He was again diagnosed as having 
external otitis in December 1968.  The veteran reported a 
history of running in his ears and decreased hearing on an 
April 1969 Report of Medical History.

The veteran was found at his separation examination in April 
1969 to have a normal clinical evaluation of the ear and 
normal hearing of 5, 5, 10 and 5 decibels in the right ear 
and 5, 5, 10 and 10 decibels in the left ear at 500, 1000, 
2000, and 4000 Hertz, respectively.  

An October 1969 VA examination report contains the veteran's 
report of injuring his right ear in service during a mortar 
attack and of deafness in one ear.  He was diagnosed as 
having posttraumatic neurosensory hearing loss, but 
audiological testing was not performed at that time.  Records 
show that the veteran failed on two occasions to report to 
audiological testing.  

Also on file is a November 1977 enlistment examination report 
to the United States Army Reserves showing that the veteran's 
hearing for both the whispered and spoken voice was 15/15 in 
each ear.  However, this examination report also contains 
audiometric findings as follows:  15, 10, 15, 30, 30, 30, 40 
and 25 decibels in the right ear and 20, 30, 25, 35, 40, 40, 
50 and 35 decibels in the left ear at 250, 500, 1000, 2000, 
3000, 4000, 6000 and 8000 Hertz, respectively.

Private records from Ear Specialists of Omaha, dated in 1996, 
note that the veteran had bilateral sensorineural hearing 
loss.  There is a September 1996 record stating that the 
veteran had a noise induced hearing loss that "may or may 
have not been caused by the fall [in 1995]."  The physician 
went on to opine that he suspected much of the high frequency 
loss was caused by a long term history of noise exposure.  An 
October 1996 record notes that the veteran had a high 
frequency bilateral sensorineural hearing loss that appeared 
to be noise induced. The physician suspected that there had 
been definite noise exposure while in the work place or other 
areas.  

Audiological findings from an April 2006 VA examination show 
puretone hearing thresholds of 35, 35, 45, 60, and 80 
decibels in the right ear and 35, 30, 45, 80 and 90 decibels 
in the left ear at 500, 1000, 2000, 3000 and 4000 Hertz, 
respectively.  The veteran was diagnosed as having right 
sensorineural hearing loss ranging from mild to severe, and 
left sensorineural hearing loss ranging from mild to 
profound.  The examiner opined that the veteran's hearing 
sensitivity was normal in each ear at separation, and thus 
hearing loss was not likely caused by or aggravated by noise 
exposure while in the military.  He indicated that he 
reviewed the veterans' claims file and reported that he was a 
wheeled vehicle mechanic in service and had combat training 
in the infantry.

Discussion

The weight of medical evidence is against the grant of 
service connection for bilateral hearing loss.  Service 
treatment records show that the veteran was treated for 
complaints of decreased hearing and otitis externa related to 
a mortar attack, but they also show that this condition 
improved with treatment.  Furthermore, they show that he 
demonstrated normal hearing at his separation examination in 
April 1969.  Additionally, although the veteran was diagnosed 
as having posttraumatic hearing loss at an October 1969 VA 
examination, which was within a year of service, he failed to 
report to audiometric testing at that time.  Thus, the 
diagnosis was based solely on the veteran's history and he 
was not shown by the medical evidence at that time to have a 
hearing disability as defined by VA regulation to support a 
grant of service connection on a presumptive basis.  See 
38 C.F.R. § 3.385, 3.307, 3.309. 

It was not until many years after service, during a 1977 
enlistment examination to the United States National Guard 
that the veteran was shown to have a right ear hearing 
impairment as defined by VA.  38 C.F.R. § 3.385.    

Hearing loss is again noted in private treatment records in 
1996.  While these records indicate that the veteran's work-
related head injury in 1995 and/or long term noise exposure 
may be the etiology of his hearing loss, there is nothing in 
these records linking the disability to the veteran's 
service.

In short, the only medical evidence that specifically 
addresses the question of a medical relationship between the 
veteran's postservice hearing impairment and service 
militates against the claim.  In this regard, the examiner 
from the April 2006 VA examination specifically opined that 
the veteran's hearing loss was not due to service.  He based 
his opinion on his review of the veteran's claims file, 
making specific reference to the veteran's service treatment 
records which show treatment for otitis externa following a 
mortar attack.  The examiner nonetheless negated a causal 
link between the veteran's bilateral hearing loss and service 
based on the fact that the veteran had normal hearing at his 
separation examination in April 1969.

The Board has considered the veteran's statements relating 
his bilateral hearing loss to service.  However, as a lay 
person without the appropriate medical training and 
expertise, he is not competent to provide a probative opinion 
on a medical matter.  While a layman such as the veteran can 
certainly testify about his in-service experiences and 
current symptoms, he is not competent to diagnose himself, or 
to provide an opinion linking a disability to service.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").

Based on the foregoing, the Board must conclude that the 
requirements for establishing service connection for 
bilateral hearing loss have not been met.  Specifically, the 
record lacks the requisite evidence establishing a nexus 
between service and the current disability.  See 38 C.F.R. § 
3.303(d); Hickson, supra.  In making this determination, the 
Board has considered the provisions of 38 U.S.C.A. § 5107(b), 
but there is not such a state of approximate balance of the 
positive evidence with the negative evidence to otherwise 
warrant a favorable decision as to this service connection 
issue.

2.  Vertigo, Claimed as Secondary to Exposure to Herbicides

Although the veteran attributes vertigo to his presumed 
exposure to herbicides in Vietnam, this claimed disability is 
not an enumerated disability listed under 38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307, 3.309(e), 3.313.  Consequently, the 
veteran is not entitled to the regulatory presumption for 
service connection due to exposure to herbicides for this 
claimed disability.

The veteran's service treatment records are devoid of 
complaints or treatment for vertigo.  They show that he was 
treated for right ear complaints in November 1968 due to a 
mortar attack, but the complaints do not include 
vertigo/dizziness.  Moreover, the veteran denied a history of 
dizziness on an April 1969 Report of Medical History.    

A VA examination report in October 1969 includes the 
veteran's complaints of occasional vertigo, but does not 
include a nexus opinion or a diagnosis related to this 
complaint.  Reports of dizziness are not noted again until 
many years later, beginning in October 1995, at which time 
private treatment records show that the veteran sustained a 
left-sided head injury at work after falling 20 feet on a 
bridge.  The veteran reported chronic dizziness and imbalance 
since the fall and was diagnosed as having vestibular 
dysfunction.  There is also a private treatment record in 
January 2000 noting that the veteran had long-standing 
vertigo secondary to some injuries he received in a 
construction accident.

Thus, while the veteran's complaint of occasional vertigo at 
the October 1969 VA examination has been considered, this 
complaint did not result in a diagnosis at that time nor is 
there any indication of similar complaints until 
approximately 25 years later, in 1995.  In this respect, the 
medical evidence from as early as 1995 clearly relates the 
veteran's dizzy symptoms and diagnosis of vestibular 
dysfunction to the October 1995 work-related fall/head 
injury.

Inasmuch as there is no competent medical evidence that 
supports the veteran's assertions of a nexus between his 
recognized period of service, to include exposure to 
herbicides, and vertigo/dizziness or his diagnosed vestibular 
dysfunction, his claim must be denied.  38 C.F.R. §§ 3.303.  
In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision as to this service connection issue.

3.  Prostate Disability, Claimed as Secondary to Exposure to 
Herbicides

Prostate cancer is one of the enumerated disabilities listed 
under 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309(e), 
3.313, regarding the regulatory presumption for service 
connection due to exposure to herbicides.  However, the 
veteran has not been diagnosed as having prostate cancer.  
Thus, this regulatory provision does not apply to his claim 
for service connection for prostate problems.  

The veteran's service treatment records, as well as an 
October 1969 VA examination report, are devoid of complaints 
or treatment related to his prostate.  Laboratory tests 
performed in May 1998 revealed a PSA level of .76.  

The first finding with respect to the veteran's prostate is a 
January 2002 History and Physical Report from Rock County 
Hospital noting that the veteran had a "moderately enlarged 
prostate".  However, this report also contains an impression 
of "healthy".  

In December 2005, the veteran was examined by VA in the 
primary care clinic where the first notation of prostate 
problems is noted.  The examination report contains the 
veteran's report of a history of frequent prostate infections 
approximately 22 years earlier.  It also contains his present 
symptoms including urinary urgency with no true loss of 
bladder control, and having to get up every 30 minutes to go 
to the bathroom, but voiding only in small amounts.  The 
December 2005 examiner did not diagnose the veteran as having 
a prostate disability. 

A September 2006 VA outpatient clinic record contains the 
veteran's complaints of urinary frequency and discomfort, to 
include a burning sensation.  A nurse's note indicates that 
this had been ongoing for one month, while a primary care 
record indicates that it had been ongoing for years.  This 
latter primary care record contains a diagnosis of benign 
prostatic hypertrophy.  

Inasmuch as the veteran was not shown to have prostate 
problems during his period of recognized service or for many 
years thereafter, and because there is no competent medical 
evidence that supports the veteran's assertions of a nexus 
between his recognized period of service and a prostate 
disability, his claim must be denied.  38 C.F.R. §§ 3.303.  
In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b); however, there is not 
such a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a favorable 
decision as to this service connection issue.

4.  Peripheral Neuropathy, Claimed as Secondary to Exposure 
to Herbicides

Peripheral neuropathy is an enumerated disability under 
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309(e), 3.313, but 
only if it is diagnosed within one year of the veteran's 
presumed exposure in Vietnam.  Id.  In the instant case, the 
evidence does not show that the veteran has ever been 
diagnosed as having peripheral neuropathy, let alone within 
one year of his presumed exposure to herbicides in 1968.  His 
service treatment records are devoid of any notation 
regarding peripheral neuropathy as is a VA examination report 
in October 1969.  In regard to the October 1969 VA 
examination report, findings revealed that a neurological 
disorder had not been found.  

While there is a February 2006 private medical statement from 
Melanie Schramm, DO, opining that the veteran suffered from a 
"neurologic complex" that was possibly the result of 
exposure to Agent Orange, this statement is simply too vague 
to constitute probative evidence of a diagnosis of peripheral 
neuropathy.  This is especially so when considering that with 
respect to peripheral/vascular findings, the veteran denied 
any leg cramps or peripheral edema during a December 2005 
primary care clinic examination and said he had never been 
treated for phlebitis or a blood clot in his legs.  The 
examiner stated that no peripheral cyanosis or edema was 
appreciated on examination. 

In support of the veteran's claim for peripheral neuropathy, 
he downloaded and submitted information from a medical 
website discussing the causes of neuropathy, but this 
information does not constitute probative evidence that the 
veteran has peripheral neuropathy as he claims.  The 
information is too general in nature to provide, alone, the 
necessary evidence to show that the veteran's exposure to 
herbicides resulted in peripheral neuropathy.  See Sacks v. 
West, 11 Vet. App. 314, 316-17 (1998).  The medical treatise, 
[textbook, or article] must provide more than speculative, 
generic statements not relevant to the veteran's claim but 
must discuss generic relationships with a degree of certainty 
for the facts of a specific case. Wallin v. West, 11 Vet. 
App. 509, 514 (1998). 

In short, the claims file is devoid of medical evidence 
establishing a diagnosis of peripheral neuropathy.  This is 
despite VA's notice to the veteran in various VCAA letters 
that there must be medical records or medical opinions that 
support the disability being claimed.  The veteran's own 
belief that he has peripheral neuropathy related to service, 
without a supportive opinion from a physician, does not 
constitute the requisite medical evidence necessary to 
establish service connection. This is because the veteran is 
a layman and without medical training or expertise in this 
medical area; he is not competent to render a medical 
opinion.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

As the preponderance of the evidence is against the veteran's 
claims for entitlement to service connection for peripheral 
neuropathy, the benefit of the doubt rule is not for 
application and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

5.  Sleep Apnea and Chronic Fatigue, Claimed as Secondary to 
Exposure to Herbicides

The veteran is presumed to have been exposed to Agent Orange 
based on the veteran's service in the Republic of Vietnam 
during the Vietnam era.  However, his claimed disabilities of 
sleep apnea and chronic fatigue are not on the list of 
presumptive disabilities due to exposure to Agent Orange.  
Therefore, the presumptive regulations for service connection 
due to Agent Orange exposure are inapplicable to these 
disabilities.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 
3.309, 3.313.

Like the veteran's claim above for service connection for 
peripheral neuropathy, the veteran's service connection 
claims for sleep apnea and chronic fatigue must be denied 
because the first essential criterion for a grant of service 
connection - competent evidence of the claimed disability - 
has not been met.  See also Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Hickson, supra.

The veteran's service treatment records are devoid of 
findings or complaints related to sleep apnea or chronic 
fatigue.  Postservice medical evidence includes the veteran's 
complaint during a 1981 Agent Orange examination of sleep 
problems and a September 2006 VA diagnosis of insomnia, but 
there is no diagnosis of sleep apnea.  

In support of the veteran's claim for chronic fatigue, he 
downloaded and submitted information from the Fibromyalgia 
Network that describes fibromyalgia syndrome as "a 
widespread musculoskeletal pain and fatigue disorder for 
which the cause is still unknown", but this information does 
not constitute probative evidence that the veteran has 
chronic fatigue as he claims.  The information is too general 
in nature to provide, alone, the necessary evidence to show 
that the veteran's exposure to herbicides resulted in a 
chronic fatigue disability.  See Sacks v. West, 11 Vet. App. 
314, 316-17 (1998).  The medical treatise, [textbook, or 
article] must provide more than speculative, generic 
statements not relevant to the veteran's claim but must 
discuss generic relationships with a degree of certainty for 
the facts of a specific case.  Wallin v. West, 11 Vet. App. 
509, 514 (1998). 

In short, the claims file is devoid of medical evidence 
establishing a diagnosis of sleep apnea or chronic fatigue.  
This is despite VA's notice to the veteran in various VCAA 
letters that there must be medical records or medical 
opinions that support the disability being claimed. The 
veteran's own belief that he has sleep apnea and chronic 
fatigue related to service, without a supportive medical 
evidence, does not constitute the requisite medical evidence 
necessary to establish service connection. This is because 
the veteran is a layman and without medical training or 
expertise in this medical area; he is not competent to render 
a medical opinion. See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

As the preponderance of the evidence is against the veteran's 
claims for entitlement to service connection for sleep apnea 
and chronic fatigue, the benefit of the doubt rule is not for 
application and the claims must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

6.  Skin Cancer, Claimed as Secondary to Exposure to 
Herbicides

It should be noted at the outset that the RO denied the 
veteran's initial claim for service connection for skin 
disease in November 1969.  However, this claim was 
specifically for "contacted skin disease on penis".  Thus, 
the veteran's present claim of entitlement to service 
connection for skin cancer, claimed as secondary to exposure 
to Agent Orange, is treated as a separate claim that will be 
reviewed on a de novo basis rather than a claim to reopen the 
veteran's initial November 1969 claim.  

The veteran is presumed to have been exposed to Agent Orange 
based on his service in the Republic of Vietnam during the 
Vietnam era.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309.  
However, his claimed disability of skin cancer is not on the 
list of presumptive disabilities due to exposure to Agent 
Orange.  Therefore, the presumptive regulations for service 
connection due to Agent Orange exposure are inapplicable to 
this disability.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 
3.309, 3.313.  

The veteran's service medical records are devoid of any 
complaints or treatment for severe sunburns or skin cancer.  
However, this is not inconsistent with the veteran's claim.  
That is, the veteran is not claiming that he developed 
cancerous lesions in service.  Rather, he asserts that the 
chemical exposure he had during service caused his cancerous 
lesions years after service.  However, not only are there no 
medical opinions that support this assertion, there is no 
medical evidence showing that the veteran has or ever had 
skin cancer. 

In this regard, there is a December 2005 VA primary care 
examination report noting that the veteran gave a history of 
treatment for skin cancers on his face in Bassett, NE, 
approximately two years earlier.  However, the only medical 
evidence showing skin problems is a May 2000 private 
treatment record noting that the veteran had an actinic 
keratosis on his face, in the right temporal area, and that 
he was prescribed medication.  There are also private records 
in October 2004 showing that the veteran had two seborrheic 
keratoses on his back, but no indication of skin cancer.   

In short, the claims file is devoid of any medical evidence 
establishing the claimed disability of skin cancer.  This is 
despite VA's notice to the veteran in various VCAA letters, 
to specifically include an August 2006 letter, asking the 
veteran to provide the treatment records or additional 
information regarding treatment for skin cancer in Bassett, 
NE, as well as "any" treatment records pertinent to this 
claimed condition.  He was specifically informed in a January 
2006 RO letter that there must be evidence of a current 
disability, an injury or disease in service, and opinions 
that support a relationship between the disability being 
claimed and service. The veteran's own belief of a 
relationship in this regard, without a supportive opinion 
from a physician, does not constitute the requisite medical 
evidence necessary to establish service connection. This is 
because the veteran is a layman and without medical training 
or expertise in this medical area; he is not competent to 
render a medical opinion. See Bostain v. West , 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

As the preponderance of the evidence is against the veteran's 
claims for entitlement to service connection for skin cancer, 
the benefit of the doubt rule is not for application and the 
claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  New and Material Evidence

A.  Pertinent Law and Regulations

Under pertinent law and VA regulations, VA may reopen and 
review a claim that has been previously and finally denied if 
new and material evidence is received since the last final 
decision.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Evans v. 
West, 12 Vet. App. 22 (1998).

The definition of "new and material evidence" as set forth in 
38 C.F.R. § 3.156(a) was revised, effective August 29, 2001.  
This new regulation provides:  A claimant may reopen a 
finally adjudicated claim by submitting new and material 
evidence. New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  66 Fed. 
Reg. 45630 (2001) (codified as amended at 38 C.F.R. § 
3.156(a)).  This latest definition of new and material 
evidence only applies to a claim to reopen a finally decided 
claim received by the VA on or after August 29, 2001.  Id.  
As the appellant in this case filed an application to reopen 
claims for service connection for a low back disability in 
August 2006, the revised version of § 3.156 is applicable in 
this appeal.  Furthermore, for purposes of the "new and 
material" evidence analysis, the credibility of the evidence 
is presumed, unless it is not credible on its face.  Justus 
v. Principi, 3 Vet. App. 510, 512-13 (1992).




B.  Discussion

Evidence on file prior to November 1969 includes the 
veteran's service treatment records showing complaints of 
back pain, and an October 1969 VA examination report 
containing diagnoses of "history of lumbar sprain, examined, 
not found" and "history of developmental defect, lumbar 
spine, examined, not found.  The RO denied the veteran's 
claim for service connection for a back disability in 
November 1969 on the basis that no back disability had been 
found on VA examination.  The veteran was notified of the 
decision, to include his appellate rights, by letter dated 
later that month and he did not file an appeal.
 
Evidence on file since November 1969 includes an April 1981 
VA Medical Certificate containing the veteran's report of 
injuring his back in service in a truck accident in 1969 and 
his further report that the condition had improved at the 
time with medication.  However, the veteran went on to report 
that his back began bothering him again while working for a 
railroad and he was released from work due to his back 
problems.  It is noted that the veteran had had continuous 
problems with his back without any help.  The physician 
diagnosed the veteran as having X-ray deformity L5 and opined 
that the veteran had "a lower back problem that had been 
overlooked and neglected".  There is also a January 2006 VA 
outpatient record noting that the veteran had some deviation 
of the supinous process or more of a rotational effect, with 
a question as to whether it was due to a previous injury, 
recent injury, or muscle spasm.  

The evidence outlined above that was submitted after November 
1969 is pertinent to the present appeal since it reflects 
present back problems and a questionable nexus to service. 
The evidence is especially pertinent to this claim when 
considering the veteran's inservice treatment for back 
problems and that the basis of the prior final denial in 
November 1969 is that the evidence did not show a present 
back disability.

In light of the above, the Board finds that the evidence 
submitted after the November 1969 final adverse decision is 
new, in that it has not been previously considered by agency 
decision makers, and is not cumulative or duplicative of 
evidence previously considered.  The Board further finds that 
the new evidence must be considered material in that it 
relates to the essential elements for service connection for 
a back disability that was not previously considered.  This 
evidence, when considered with evidence previously of record, 
bears substantially upon the specific matter under 
consideration.  In short, the record contains new and 
material evidence to reopen the claim of entitlement to 
service connection for a back disability.  See 38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a).


ORDER

Entitlement to an initial evaluation greater than 10 percent 
for tinnitus is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for vertigo, claimed as 
secondary to exposure to herbicides, is denied.

Entitlement to service connection for a prostate disability, 
claimed as secondary to exposure to herbicides, is denied.

Entitlement to service connection for sleep apnea, claimed as 
secondary to exposure to herbicides, is denied.

Entitlement to service connection for skin cancer, claimed as 
secondary to exposure to herbicides, is denied.

Entitlement to service connection for a chronic fatigue 
disability, claimed as secondary to exposure to herbicides, 
is denied.

Entitlement to service connection for peripheral neuropathy, 
claimed as secondary to exposure to herbicides, is denied.

New and material evidence having been submitted, the claim to 
reopen service connection for a low back disability is 
granted.


REMAND

Back Disability

Now that the veteran's claim of entitlement to service 
connection for a low back disability is reopened, additional 
medical development is necessary in fulfillment of VA's duty 
to assist the veteran with this claim.  38 U.S.C.A. 
§ 5103A(d).    

As noted above, evidence as recent as January 2006 shows that 
the veteran has present back problems identified by x-ray; 
however, as it is still unclear what the diagnosis is as well 
as the etiology of such diagnosis.  

It is important to note that service connection may be 
granted for diseases (but not defects) of congenital, 
developmental or familial origin if the evidence as a whole 
establishes that the familial conditions in question were 
incurred or aggravated during service.  VAOPGCPREC 82-90 
(July 18, 1990).  With regard to congenital or developmental 
defects, service connection may not be granted for a defect 
but may be granted for disability which is shown to have 
resulted from a defect which was subject to a superimposed 
disease or injury during service.  VAOPGCPREC 82-90. 

Based on the foregoing, it is necessary that the veteran be 
afforded an examination that addresses the nature and 
etiology of his back problems.  38 U.S.C.A. § 5103A(d); 
Duenas v. Principi, 18 Vet. App. 512, 517 (2004) (emphasized 
VA's duty to provide the veteran with a VA examination where 
service medical records indicate at least some evidence of 
in-service injury, event or disease).



PTSD

VA Memorandums dated in September 2006 show that the 
veteran's reported stressors are as follows:  being in a 
mortar attack in January 1969, being in a truck that hit a 
land mine in March 1968, and having a friend named "Pablo" 
who was killed in action.  These Memorandums further note 
that the evidence considered in conjunction with these 
stressors, to include the veteran's service personnel records 
and military extract records, were negative regarding the 
asserted stressors.  However, as the veteran's representative 
pointed out in written argument on file, the veteran's 
service medical records do note that he was involved in a 
mortar attack in November 1968.  In this regard, the records 
show that the veteran was treated in November 1968 for right 
ear complaints ever since he was in a mortar attack two 
nights earlier.  Although the documented date of November 
1968 differs from the veteran's reported date of January 
1969, the evidence is certainly sufficient to establish the 
veteran's reported stressor of being in a mortar attack.  
Consequently, the veteran should be afforded a VA psychiatric 
examination to clarify his present psychiatric diagnoses, to 
include PTSD, and possible nexus to service.  Such opinion is 
particularly necessary in view of records from the Social 
Security Administration showing that the veteran is receiving 
disability benefits for "organic mental disorders" and that 
he sustained a head trauma injury at work in October 1995.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and diagnosis of his low back 
problems.  Any studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed.  The 
examiner should be asked to opine as to 
whether it is at least as likely as not 
that (a 50 percent degree of probability 
or higher) that the veteran has a present 
low back diagnosis related to service.  If 
the examiner finds that the veteran 
currently has an x-ray deformity of the 
spine, to include at L5, the examiner is 
asked to express an opinion as to when the 
deformity was first manifested (i.e., 
prior to service, in service, or after 
service).  The examiner is also asked to 
express an opinion as to whether such 
deformity is a congenital/developmental 
defect or a disease process.  If the 
examiner determines that the deformity is 
a congenital defect, the examiner is asked 
to indicate whether there was a 
superimposed disease or injury in service.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
The claims file must be made available to 
the examiner for review of pertinent 
documents therein.

2.  The veteran should be afforded a 
psychiatric examination to determine the 
diagnosis of any and all mental health 
disorders which may be present, to include 
PTSD, and possible nexus to service.  Any 
and all studies, tests, and evaluations 
deemed necessary by the examiner should be 
performed.  The RO should provide the 
examiner with a summary of the verified 
in-service stressor(s), to include being 
in a mortar attack, and the examiner must 
be instructed that only the verified 
event(s) may be considered for the purpose 
of determining whether exposure to an in-
service stressor has resulted in the 
current psychiatric symptoms.  The 
examiner should also determine whether the 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied.  If 
the examiner finds that the veteran has a 
psychiatric disability related to service, 
to include PTSD, the examiner should, to 
the extent possible, differentiate between 
symptoms related to such disability and 
any nonservice-connected psychiatric 
disabilities.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
The claims file must be made available to 
the examiner for review of pertinent 
documents therein.

3.  Then, after ensuring the VA 
examination reports are complete and that 
any actions needed to comply with the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), have been completed, the 
claims for service connection for a low 
back disability and PTSD should be 
adjudicated.  If the benefits sought are 
not granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


